Citation Nr: 0100666	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 796	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision, which denied the 
veteran's application to reopen a claim of service connection 
for hearing loss.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1953 reopened and 
denied the veteran's claim of service connection for hearing 
loss.

2.  Evidence submitted subsequent to the July 1953 RO denial 
of service connection for hearing loss bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's July 1953 decision, which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a), 20.302 (2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for bilateral hearing 
loss has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1942 to July 
1946.

In July 1942, the veteran was examined for enlistment 
purposes and his hearing was 15/15, bilaterally.  The 
veteran's discharge examination report, dated in July 1946, 
reflects that the veteran complained of hearing impairment.  
On examination, his bilateral hearing was 20/20, 15/15, and 
15/15 on coin click, whispered voice, and spoken voice 
testing.  Another notation on the discharge examination 
report reflected that an audiogram conducted at the U.S. 
Naval Hospital showed some impairment of hearing in both ears 
in the high frequencies above 2896.  Another service medical 
record, dated on the same day as his discharge examination 
report, indicates the veteran had undergone an examination, 
which reflected some impairment of hearing.  It was also 
noted he was physically qualified for service discharge.

In August 1946, the RO denied the veteran's claim of service 
connection for hearing loss.  He was notified of the outcome 
of the decision in a September 1946 letter, and he did not 
appeal.

In a June 1953 statement, the veteran indicated he wanted to 
reopen his claim of service connection for hearing loss.  In 
his statement, he related that his hearing loss had worsened 
since the 1940s.

In a June 1953 statement, a treating physician indicated he 
examined the veteran.  The physician noted diminished hearing 
acuity with a prognosis that the veteran's hearing was 
progressively worse and worsened by work.  According to the 
physician, the veteran had to read people's lips, and his 
speech was modified because of his poor hearing.  The 
physician's statement indicates he was aware of the veteran's 
previously filed claim in 1945.  

In July 1953, the RO reopened and denied the veteran's claim 
of service connection for hearing loss.  The veteran's claim 
was first denied by a September 1946 RO decision.  Evidence 
submitted subsequent to this decision is summarized below.

In a statement dated in December 1998, the veteran related 
that hearing loss was noted at the time he underwent a final 
examination for separation purposes.  The veteran also 
expressed his concern regarding the lack of a VA examination 
in relation to his service connection claim for hearing loss.

In July 1999, the veteran submitted a personal statement 
which was dated in March 1999.  Within this statement, the 
veteran reiterated his lack of a VA audiological examination 
in regards to his service connection claim for hearing loss.  
According to the veteran, the only VA hearing test which had 
been administered dated back to the time of his separation 
from service in July 1946.  The veteran advised that he began 
realizing that he had a hearing problem during his last year 
of service in the Marine Corp.  As a result, he said, he 
began reading the lips of his fellow Marines and friends.  
However, since that time, his hearing has become worse, and 
his eyesight has worsened thus affecting his ability to read 
people's lips.

Lastly, in January 2000, the veteran submitted a medical 
statement from his physician, which was dated November 28, 
1999.  In this statement, the physician indicates that the 
veteran has been his patient since November 1979.  According 
to the physician, the veteran has long standing complaints of 
hearing loss, which the veteran feels started when he was 
subject to loud noises during World War II where he was 
exposed to shelling and bombing.  In addition the veteran 
advised that, at the time, he was a fighter plane maintenance 
worker.  The veteran also advised the physician that he has 
noticed that through the ensuing years, his hearing has 
become 'worse and worse.'  The physician's statement reflects 
that in 1991, the veteran was from Faxton Childrens' Hospital 
to the Gruppe Hearing and Speech Center where he was examined 
and diagnosed with sensorineural hearing loss 'to the point 
where he probably should have had a hearing aid at that point 
in time.'  In the physician's opinion, the veteran's 
condition was partially due to his noise exposure while in 
service during World War II.

II.  Legal Analysis

In July 1953, the RO issued a final decision wherein, the 
veteran's claim of service connection for hearing loss was 
reopened and denied.  The July 1953 RO decision is final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(2000).

The Court further summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  Under Evans v. Brown, VA must first 
determine whether the newly presented evidence is "new," 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  However, there is no 
longer a requirement that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence both 
new and old, must create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

When the RO rendered its decision in July 1953, it considered 
the veteran's service medical records, including medical 
evidence from his enlistment in July 1942 as well as his 
separation examination in July 1946.  On enlistment, his 
hearing was noted as 15/15, bilaterally.  His separation 
examination revealed bilateral hearing of 20/20, 15/15, and 
15/15 on coin click, whispered voice, and spoken voice 
testing.  It was also concluded that the veteran had some 
impairment of hearing in both ears in the high frequencies.  

The RO also considered a June 1953 statement from the 
veteran's treating physician.  This physician noted 
diminished hearing acuity with a prognosis that the veteran's 
hearing was progressively worse and worsened by work.  
According to the physician, the veteran had to read people's 
lips, and his speech was modified due to poor hearing

Since the RO rendered its decision in July 1953, the veteran 
submitted two separate personal statements dated in December 
1998 and March 1999.  The referenced statements are neither 
new nor material evidence to reopen the veteran's claim as 
both statements are redundant and cumulative reassertions of 
hearing loss in service.  38 C.F.R. § 3.156(a) (2000).

Additional evidence submitted since the July 1953 RO 
decision, includes a November 1999 statement from a physician 
who treated the veteran.  This statement is to the effect 
that the veteran has had long standing complaints of hearing 
loss, which he feels was the result of his having been 
exposed to loud noises in World War II.  According to the 
physician, the veteran's condition was partially due to noise 
exposure during WWII.  This medical statement is suggestive 
of a link between the veteran's current hearing loss and his 
period of service.  The Court of Appeals for Veterans Claims 
has held when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  As such, the November 1999 
statement is clearly probative and must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for hearing loss.  In other words, the 
November 1999 statement is new and material evidence and, 
therefore, sufficient to reopen the veteran's claim of 
service connection.

Accordingly, the claim is reopened and must be considered in 
light of all the evidence, both old and new.


ORDER

The veteran's claim of service connection for hearing loss is 
reopened based on the submission of new and material 
evidence.


REMAND

Since the veteran's claim has been reopened, the issue is now 
whether or not service connection for hearing loss is 
warranted.  In this regard, it is noted that new requirements 
for the development of claims were added to the law under the 
Veteran's Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claims must be developed in accordance 
with these new and binding requirements.

A review of the record indicates that the veteran alleges he 
suffered hearing loss as a result of noise trauma incurred 
while in service.  The record indicates that subsequent to 
filing his service connection claim for hearing loss, the 
veteran was never given a VA audiological examination.  
Lastly, the record suggests that additional relevant medical 
records are available as treating physicians and particular 
treatment facilities have been identified by the veteran.  
Consequently, an attempt should be made to secure such 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Fulfillment of the statutory duty to assist also dictates 
that the veteran be afforded a thorough VA audiological 
examination, one which takes into account the veteran's claim 
folder and the records of prior treatment, including any 
records from the veteran's current physician, so that the 
evaluation of any hearing loss will be a fully informed one.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.  All reasonable effort 
must be undertaken to obtain medical 
records, which have been referenced by 
the veteran in this case, to include the 
records of the physicians located in 
Chadwicks, New York and Boonville, New 
York, Faxton Childrens' Hospital, and 
Gruppe Hearing and Speech Center.

4.  The veteran must be scheduled for a 
VA audiological examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
entire claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  Does the veteran have hearing 
disability?

b.  If the veteran has a hearing 
disability, based on an assessment of the 
entire record, state with as much 
precision as is feasible a medical 
opinion as to the date of onset of this 
condition.

c.  If the veteran has a hearing 
disability, the examiner must also state 
a medical opinion as to whether it is at 
least as likely as not that hearing 
disability is the result of a disease or 
injury in service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



9

